Citation Nr: 1601078	
Decision Date: 01/12/16    Archive Date: 01/21/16

DOCKET NO.  11-00 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1985 to July 1998.  He also served in the Army National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

The Veteran testified before the undersigned Veterans Law Judge during a September 2015 Travel Board hearing; a transcript is of record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he currently has bilateral hearing loss for VA purposes that was caused by in-service hazardous noise exposure, including as a result of shooting at a firing range without hearing protection and during his Army National Guard service as a result of driving Korean War-era vehicles without hearing protection.  Transcript of Record at 4-5

The Veteran asserted during his September 2015 Travel Board hearing that he believes his left ear hearing loss has worsened and may now qualify as hearing loss for VA purposes under 38 C.F.R. § 3.385 (2015).  VA should provide the Veteran with a new VA examination, including new audiometric testing, on remand.

While the Veteran was provided a VA examination in November 2009, the examiner's opinion regarding the Veteran's right ear hearing loss is inadequate.  The examiner opined that an adequate opinion could not be provided without a review of the Veteran's in-service audiograms.  The claims file currently contains several audiograms from the Veteran's active service.  On remand, VA should obtain a new medical opinion.  

Further, during his VA examination in November 2009 and at his hearing in September 2015, the Veteran indicated that he had been treated by a private otolaryngologist in 2009.  These records must be obtained on remand.

Finally, additional efforts are required to obtain the Veteran's service records regarding his time in the Army National Guard.  The May 2013 request that was mailed to the Human Resource Command was returned to VA, and the second request was sent to the exact same address.  VA should verify the address of the California Army National Guard Human Resource Command and attempt to obtain any available service treatment records (STRs) and service personnel records (SPRs) on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to verify any periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).  

2.  Make arrangements to obtain any available STRs and SPRs, to include from the California Army National Guard Human Resource Command.  Verify that the address for the Human Resource Command is correct prior to mailing any request.  See May 2013 Returned Mail.  If these records are not available, a negative reply is required.

3.  Make arrangements to obtain the Veteran's complete records from the private otolaryngologist that treated him in 2009.

4.  After completing the above development, schedule the Veteran for a VA audiology examination.  The examiner must review the Veteran's claims folder/electronic file, including this Remand.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current hearing loss disability had its clinical onset during active service or is related to any incident of service, to include noise exposure and/or ear infections.  

In providing this opinion, the examiner should acknowledge the Veteran's testimony during his September 2015 Travel Board hearing regarding in-service noise exposure.  The examiner should also acknowledge the in-service audiograms and comment on any shift in puretone thresholds that occurred during service, i.e., to include the shift from 10 to 20 decibels at 4000 Hertz in the left ear and from 15 to 25 Hertz at 2000 Hertz in the right ear when comparing the August 1985 and April 1998 audiograms.    

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

5.  Finally, after completing any other development that may be warranted, readjudicate the claim on appeal.  If the benefits sought are not granted, the Veteran and his representative must be given a supplemental statement of the case (SSOC) and a reasonable opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

